Case: 21-11270     Document: 00516378172          Page: 1    Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 30, 2022
                                   No. 21-11270                        Lyle W. Cayce
                                                                            Clerk

   Ejike Okpa,

                                                            Plaintiff—Appellant,

                                       versus

   Select Portfolio Servicing Incorporated; Bank of New
   York Mellon, As trustee, for the bear stearns asset
   backed securities trust 2002-1 asset-backed
   certificates, series 2002-1,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-cv-2162


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          This case originated in state court as a dispute between a homeowner
   and mortgage lenders. The lenders removed the case to federal court under



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11270      Document: 00516378172           Page: 2    Date Filed: 06/30/2022




                                     No. 21-11270


   28 U.S.C. § 1441(b). The district court granted summary judgment to the
   lenders. We affirm.
          Ejike Okpa was the owner of a property in Dallas County, Texas. The
   property was encumbered by a mortgage assigned to Bank of New York
   Mellon (“BONY”) and serviced by Select Portfolio Servicing, Inc. (“SPS”).
   Okpa defaulted, so the lender accelerated the loan on January 10, 2014.
   Under Texas law, the acceleration triggered a four-year limitations period to
   foreclose on the loan. See Tex. Civ. Prac. & Rem. Code § 16.035; Holy
   Cross Church of God in Christ v. Wolf, 44 S.W.2d 562, 567 (Tex. 2001). The
   lenders failed to foreclose by January 10, 2018, so Okpa argues that the
   mortgage must be declared void.
          We disagree. Under Texas law,
          a lender may unilaterally abandon acceleration of a note,
          thereby restoring the note to its original condition . . . by
          sending notice to the borrower that the lender is no longer
          seeking to collect the full balance of the loan and will permit the
          borrower to cure its default by providing sufficient payment to
          bring the note current under its original terms.
   Boren v. U.S. Nat’l Bank Ass’n, 807 F.3d 99, 105 (5th Cir. 2015). We have
   repeatedly held that a lender’s request for less than the full amount of the
   loan is sufficient to show abandonment of an acceleration. See, e.g., Leonard
   v. Ocwen Loan Servicing, LLC, 616 F. App’x 677, 680 (5th Cir. 2015) (per
   curiam); Meachum v. Bank of N.Y. Mellon Tr. Co., Nat’l Ass’n, 636 F. App’x
   210 (5th Cir. 2016) (per curiam). And here, the undisputed summary-
   judgment evidence shows that the lenders repeatedly sent letters demanding
   less than the full loan amount after January 10, 2014.
          Okpa’s principal counterargument is that the lenders’ various post-
   acceleration statements at least raise a genuine issue of material dispute of
   fact sufficient to preclude summary judgment. As we have previously held,




                                          2
Case: 21-11270     Document: 00516378172          Page: 3   Date Filed: 06/30/2022




                                   No. 21-11270


   however, “where, as here, the surrounding facts are undisputed,
   abandonment is a question of law.” Sexton v. Deutsche Bank Nat’l Tr. Co., 731
   F. App’x 302, 305–06 (5th Cir. 2018) (per curiam). And the material facts
   are undisputed because the lenders’ statements demanded less than the full
   loan amount.
          AFFIRMED.




                                         3